                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  EDDIE MATTHEW MOSLEY,                              Case No. 18-CV-3109 (SRN/SER)

                        Petitioner,

  v.                                                              ORDER

  STATE OF MINNESOTA,

                        Respondent.


       The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the Report

and Recommendation were filed within the requisite time period.


       Accordingly, IT IS HEREBY ORDERED that:

       1.     The petition for a writ of habeas corpus of petitioner Eddie Matthew Mosley

              [Doc. No. 1] is DENIED AS UNTIMELY.

       2.     This case is DISMISSED.

       3.     No certificate of appealability will be issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 28, 2018                          s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States. District Judge
